His Honor, JOHN ST. PAUL,
rendered tbe opinion and decree of the Court, as follows:
Briefly stated tbe case is this: Can an unliquidated
claim for damages be set off against a liquidated claim upon a. contract, where the parties reside in the same parish, and the claim for damages does not arise out of the contract sued on?
The answer is that it cannot — and the reason is that the statutory law of the State as construed by its Court of last resort has so provided.
Thus the set off cannot be claimed by way of compensation, because compensation is not allowed where the debts are not equally liquidated.
Garland’s Code of Practice, Art. 366 (A. No. 6).
Nor can it be claimed by way of reconvention, because where plaintiff and defendant reside in the same parish the reconventional demand must be necessarily connected with, or incidental to, the main demand.
Garland’s Code of Practice, Art. 375 (C.).
Judgment affirmed.